                Case 6:19-bk-05570-CCJ           Doc 29      Filed 12/06/19    Page 1 of 2



                                           ORDERED.

          Dated: December 06, 2019




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION
                                       www.flmb.uscourts.gov

In re :                                                             Case Number 6:19-bk-05570-CCJ
                                                                    Chapter 7

Ilia A. Schulz,
                             Debtor(s).
______________________________________/

                 ORDER AUTHORIZING RETENTION OF BK GLOBAL REAL
           ESTATE SERVICES AND JAY HECKENDORN-TELENDA AS LISTING AGENT

           THIS CASE came on for consideration without hearing on the Trustee’s (I) Application to Retain
BK Global Real Estate Services to Procure Consented Private Sale Pursuant to 11 U.S.C. §§ 327, 328, and
330, and (II) Application to Retain Jay Heckendorn-Telenda of EXP Realty, LLC as Listing Agent and to
Procure Consented Private Sale Pursuant to 11 U.S.C. §§ 327, 328, and 330, (docket no. 20) filed October
30, 2019. Based upon the facts set forth in the application and declarations by BK Global Real Estate
Services and the Listing Agent, the Court concludes that BK Global Real Estate Services and the Listing
Agent do not hold or represent an interest adverse to the estate and are disinterested persons within the
meaning of § 101(14) of the Bankruptcy Code. The Court further concludes that BK Global Real Estate
Services and the Listing Agent are qualified to represent the Trustee and that the Court’s authorization of
their employment is in the best interest of the estate. Accordingly, it is
           ORDERED the Application is granted and the Court approves the retention of BK Global Real
Estate Services and Jay Heckendorn-Telenda of EXP Realty, LLC to sell real property located at 1516
Glenwick Drive, Windermere, FL 34786, Parcel ID No. 06-23-28-7326-01-370, more particularly
described as:
Lot 37, Block A, RESERVE AT BELMERE, according to the plat thereof as recorded in Plat Book
48, Pages 23 through 31, inclusive, of the Public Records of Orange County, Florida.



                                                                                                Page 1 of 2
             Case 6:19-bk-05570-CCJ            Doc 29      Filed 12/06/19      Page 2 of 2




BK Global Real Estate Services (“BKRES”) and Listing Agent shall be compensated in accordance with
the BKRES Declaration and Listing Agreement, respectively, and such compensation shall be subject to
the provisions of § 330 of the Bankruptcy Code. Secured Creditor’s proposed compensation of BKRES
and Listing Agent shall be disclosed in any Motion for Order approving sale of Property. The estate shall,
in no circumstance, be obligated to compensate BKRES or Listing Agent. BKRES and Listing Agent shall
not have a claim against the estate for any unpaid amounts. BKRES and Listing Agent, and anyone claiming
by, through or under either of them, shall only have recourse for recovering fees from Secured Creditor.
The estate shall have no liability for any such claims. BKRES and Listing Agent shall not be awarded any
compensation at an hourly rate. Compensation will be determined later in accordance with 11 U.S.C. §
330. The hourly rate is not guaranteed and is subject to review.

Special Counsel Kristen L. Henkel is directed to serve a copy of this Order on interested parties who do
not receive service by CM/ECF and file a proof of services within 3 days of entry of the Order.




                                                                                                Page 2 of 2
